Motion to dispense with printing granted insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the attorney for respondent and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with the court on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.